Title: From Thomas Jefferson to Robert Smith, 18 June 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            Th: Jefferson to the Secretary of the navy.
            June 18. 9. P.M. [1803]
          
          I this moment recieve from mr Madison a communication of your letter of the 17th. proposing that Capt Morris shall come home in the Adams whose crew have served their time instead of the New York which has still some time to serve. the reasons are entirely good and I concur with you in the change. Affectionate salutations.
        